Citation Nr: 0621263	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  99-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for residuals of head 
trauma, including headaches and tinnitus.



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1996 rating 
decision, by the Boston, Massachusetts, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for residuals of head trauma, including headaches 
and tinnitus, and for a low back disorder.  

In March 2001, the veteran and his wife testified at a 
hearing before a Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is of record.  In July 2001, the 
Board remanded the case to the RO for further evidentiary 
development.  In November 2005, the Board again remanded the 
case to the RO for still further development.  

As the member who conducted the veteran's hearing in March 
2001 is no longer employed by the Board, he and his wife most 
recently testified at another "Travel Board" hearing at the 
RO, before the undersigned Veterans Law Judge, in April 2006.  
A transcript of that hearing is also of record.  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is there competent evidence relating current 
chronic low back disorder to service.  

2.  Residuals of a head trauma, to include headaches and 
tinnitus, were not manifested during service and are not 
related to service.  



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Residuals of a head trauma, including headaches and 
tinnitus, were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in May 2004 was not given prior to 
the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Another letter 
was issued in August 2004.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a low 
back disorder and service connection for headaches, given 
that there has been a Board remand, and he has been provided 
all the criteria necessary for establishing service 
connection, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual Background.

The record indicates that the veteran entered active duty in 
December 1968.  On the occasion of an enlistment examination, 
conducted in October 1968, the veteran reported a history of 
occasional gas pain in the back; clinical evaluation of the 
spine was normal.  The service medical records are negative 
for any report of a back injury.  At the time of the 
separation examination, in October 1970, the veteran reported 
occasional episodes of lumbosacral strain; clinical 
evaluation of the spine was reported as normal.  The service 
medical are completely negative with respect to complaints, 
findings, or diagnoses of any residuals of head trauma.  The 
veteran denied any history of head injury; and clinical 
evaluation of the head and scalp was normal.  

The veteran's claim for service connection for a low back 
disorder and residuals of head trauma, to include headaches 
and tinnitus, (VA Form 21-526) was received in June 1996.  
Submitted in support of the veteran's claim were private 
treatment reports, dated from March 1981 to February 1990.  
The veteran was admitted to Providence Hospital in March 1981 
for myelography because of long-standing low back and leg 
pain unrelieved by conservative therapy.  The impression was 
herniated L4-L5 intervertebral disc.  In a discharge summary, 
dated in May 1981, it was noted that the veteran's history 
dated back to September 24, 1976, at which time he reported 
injuring his back at work.  The final diagnosis was ruptured 
intervertebral disc at the level of L4 and L5 on the right 
side.  

The record indicates that the veteran was admitted to Holyoke 
Hospital in September 1988 because of persistent low back and 
right leg pain.  The veteran reported a history of pain in 
his lower back which dates back to 1981 when he first injured 
his lower back and subsequently had surgery for a ruptured 
intervertebral disc at level L4-5.  In 1986, he had 
recurrence of his symptoms.  The veteran underwent surgery 
and a lumbar laminectomy at L4-5 on the right with excision 
of a ruptured intervertebral disc.  The veteran was seen for 
a follow up evaluation for headaches in February 1990; at 
that time, he complained of low back pain since 1976.  The 
veteran reported having chronic headaches dating back to one 
of the myelogram procedures.  The assessment was chronic 
headaches on a daily basis; the examiner wondered how much of 
the veteran's chronic low back pains might be reasonable in 
the headaches.  

The veteran was afforded a VA compensation examination in 
October 1996, at which time he reported suffering an injury 
in 1970 when he hit his head and low back on his job as a 
military policeman.  The veteran indicated that he was 
assaulted by an inmate; since then, he had had chronic 
headaches and chronic low back pain.  The veteran reported 
having had two low back surgeries.  The veteran reported 
chronic daily headaches that have remained unchanged; he also 
reported having a buzzing feeling in his head.  The 
impression was chronic headaches, chronic low back pain, and 
status post multiple lumbar surgeries.  

Received in March 1998 were VA medical records, dated from 
May 1993 through October 1996.  During a neurological 
evaluation in May 1993, the veteran described headaches that 
began in 1988.  Subsequently received in October and November 
1998 were private treatment reports, dated from November 1983 
through June 1998.  Among these records is the result of a 
magnetic resonance imaging (MRI), dated in April 1991, which 
reported clinical findings of low back pain, as a result of 
an injury which occurred on September 24, 1976.  

At a personal hearing in March 2001, the veteran maintained 
the he was in good physical condition before entering 
military service.  The veteran indicated that he sustained a 
back injury during his Advanced Individual Training when he 
was thrown down on his back.  The veteran also reported an 
incident which occurred while he was working as a military 
policeman; he became involved in an altercation, in which he 
was slammed against a wall by a prisoner.  

Received in June 2004 was the report of an orthopedic 
evaluation conducted by Dr. Osama A. Al-Masri in August 2003; 
it was noted that the examination was done to evaluate injury 
that occurred on September 1, 1976 when the veteran was 
employed at Atlas COPCO Inc. in Holyoke.  The veteran 
indicated that he began experiencing pain in September 1976, 
when he slipped, hit the ground, and twisted his back while 
lifting an object at work.  Following the injury, he worked 
for one week before his back started to get worse.  In 1981, 
he was found to have a disc herniation; he subsequently 
underwent surgical intervention.  In 1986, the veteran was 
found to have recurrent disc herniation at L-4, 5 levels and 
another surgery was performed in 1988.  Following a physical 
examination, the veteran was diagnosed with chronic back pain 
following ruptured disc at L-4, 5 levels with status post tow 
back surgeries and degenerative discs in the lumbar spine.  
The examiner opined that the veteran's back disability was 
related to his degenerative disc disease and previous disc 
herniation and two back surgeries.  

Received in August 2004 were treatment reports from Dr. R. J. 
Lynch, III, dated from May to July 1993.  In a statement, 
dated in July 1993, it was noted that the veteran was seen in 
Dr. Lynch' s office on May 13, 1993, complaining of 
headaches, head and  upper neck pain, and ringing in his 
ears.  The veteran stated that the pain started in April 
1988.  Attached to the above statement were clinical notes, 
which showed that, when seen on May 13, 1993, the veteran 
reported falling on a platform at work in 1976; since then, 
he had been experiencing back pain.  He also reported 
problems with headaches off and on since 1988.  

Received in October 2004 were VA outpatient treatment 
reports, dated from May 1993 through August 2004.  During a 
neurological consultation in May 2003, the veteran reported 
that he had had headaches since 1988.  He indicated that he 
had previously seen neurologists for back pain and headaches, 
and he was told that he might have a spinal fluid leak.  It 
was noted that the veteran brought a note from Dr. Wepsic, 
dated in February 1991, noting that the veteran had severe 
headaches following a myelogram in 1986, and he had lumbar 
spine surgery with removal of disk fragments and complaints 
of persistent back pain and headaches ever since.  Following 
an examination, the examiner stated that the veteran's 
headaches met the diagnostic criteria for migraine.  In 
August 2004, the veteran was seen for a follow up evaluation 
for high blood pressure.  The veteran stated that he recently 
settled a claim with workman's compensation secondary to a 
back injury; he also stated that he had had problems with his 
back since the 1970's.  The pertinent diagnoses were 
intermittent aches and pains likely secondary to degenerative 
joint disease, and headaches.  

Received in January 2005 were VA progress notes.  During a 
mental health psychiatric consultation, dated in February 
2004, the veteran complained of headache and back pain.  At 
that time, the veteran reported chronic pain since back 
injury in 1976 with disability since 1988.  

Of record is a statement, dated in May 2005, wherein the 
veteran indicated that he was injured during the late stages 
of advanced unarmed combat training; he stated that he was 
thrown to the ground from an overhead throw and he felt as 
though someone struck him in the lower back with a ball.  The 
veteran indicated that he suffered another back injury when 
he was assigned to the 140th Military Police Company; he was 
assigned to the maximum security cell block in the stockade 
at Fort Gordon.  The veteran reported being attacked by a 
prisoner in the cell block; he noted that the prisoner picked 
him up off his feet and rammed him into a concrete wall.  The 
veteran indicated that the energy of the prisoner and the 
momentum of the hit were absorbed by his entire body, mainly 
by his lower back and the back of his head.  The veteran 
indicated that he recalled falling and sliding down against 
the wall.  

At a personal hearing in April 2006, the veteran indicated 
that he sustained a back injury during advanced training; 
they were learning how to take a fall, when he him the 
ground, and had difficulty walking thereafter.  The veteran 
also recalled an incident that occurred while he was working 
in the stockade as a military policeman; he became involved 
in an altercation in which a prisoner slammed him against a 
wall, hitting his back and head.  The veteran also reported 
suffering a work related fall in 1976; the veteran argued, 
however, that it wasn't the fall that caused his back injury.  
The veteran denied any post service head injuries.  

Received in April 2006 was a copy of a decision by an 
Administrative Judge from the Department of Industrial 
Accidents of the Commonwealth of Massachusetts, dated in June 
1991, which determined that the veteran was partially 
disabled.  It was noted that the veteran first hurt his back 
in September 1976.  The judge concluded that the veteran's 
disability was causally related to his initial injury of 
September 1, 1976, which occurred at worthington Compression; 
he had no intervening accidents at work occurring after 
September 1, 1976.  

Also received in April 2006 were private treatment reports, 
dated from December 1985 to April 1991.  When seen in March 
1988, it was noted that the veteran had had a history since 
1976 of a work injury.  The impression was discogenic back 
pain.  During a physical therapy session in November 1988, it 
was noted that the veteran injured his lower back initially 
in 1976.  


III.  Legal Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A.  S/C for a low back disorder.

The veteran contends that he incurred a back disorder during 
his active duty service.  Specifically, he has testified that 
while on active duty as a military policeman, he was rammed 
against a wall by a prisoner during an altercation on a cell 
block.  He asserted that he was treated for back pain.  

In this regard, the Board notes that, a review of the service 
medical records shows that there was no low back injury.  The 
record shows that, on the occasion of his separation 
examination in October 1970, the veteran reported a history 
of back pain, and occasional episodes of lumbosacral strain; 
however, clinical examination revealed no abnormality of the 
spine or musculoskeletal system.  The service medical records 
are devoid of any confirmation of low back injury or disease.  

A veteran is competent to report an injury and a history of 
back pain.  However, competence and credibility are different 
matter.  Although the veteran currently maintains that he 
sustained a back injury in service, his assertions are not 
credible.  The service medical records, which were 
contemporaneous to when the alleged incident occurred, 
reflect no such injury.  Further, the service medical 
records, including the separation examination were normal.  
In light of the foregoing, the service medical records show 
that there was no injury to the lumbar spine, that there was 
no chronic low back disease during service, and that the 
veteran's lumbar spine was normal when he was separated from 
service.  His current statements are not supported by the 
service medical records and are not reliable.  

As noted above, post-service treatment records show that the 
veteran suffered a work-related back injury in September 
1976; following the accident, he was diagnosed with ruptured 
intervertebral disc at the level of L4 and L5 on the right 
side.  At that time, the veteran did not allege, and the 
evidence does not show, any connection of his diagnosed back 
disability to military service.  For example, in support of 
his claim for service connection, the veteran submitted a 
private hospital report, which shows that he was admitted to 
Providence Hospital in March 1981 for myelography because of 
long-standing low back and leg pain a pension; at that time, 
he stated that his back pain dated back to an injury at work 
in September 1976.  The veteran was seen for a follow up 
evaluation for headaches in February 1990; at that time, he 
complained of low back pain since 1976.  The veteran's 
workman's compensation began in June 1991; the Administrative 
Judge concluded that the veteran's disability was causally 
related to his initial injury of September 1, 1976, which 
occurred at Worthington Compression; he had no intervening 
accidents at work occurring after September 1, 1976.  

In addition, the veteran did not file for service connection 
for his back disorder until June 1996, more than 25 years 
after discharge from service.  The first mention that the 
veteran sustained a back injury in service was during a VA 
compensation examination in October 1996, at which time he 
indicated that he was injured in 1970 when he hit his head 
and low back on the job as a military policeman.  Following 
an evaluation, the veteran was diagnosed with chronic low 
back pain; however, the examiner did not comment on the 
etiology of the back pain.  

The Board notes that no evidence of any back complaints, 
symptoms, treatment or disability between discharge from 
service in 1970 and the veteran's job-related injury to his 
back in 1976 have been associated with the claims folder.  

With regard to the evidentiary gap in this case between 
active service and the earliest complaints of back pain in 
1976, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, while the veteran is 
competent to state that he had continued pain since service, 
the lack of any objective evidence of continuing back 
complaints, symptoms or findings for 11 years between the 
period of active duty and the medical reports dated in 1981 
is itself evidence which tends to show that the veteran's 
back disorder did not have its onset in service or for many 
years thereafter.  

The veteran is competent to report that he had low back pain.  
However, the Board finds his statements are not believable.  
As noted above, he did not have a low back injury during 
service nor was any low back disease present during service.  
Further, the first documentation of any complaints of low 
back pain was following a work related back injury in 
September 1976; at that time, the veteran did not report any 
pertinent history of back injury or back pain in service.  As 
such, his assertions of continuing low back pain since 
service are unreliable.  Further, the veteran, as a lay 
person, has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu.  He cannot provide a competent opinion 
regarding diagnosis.  Similarly, during his VA examination in 
October 1996, the veteran stated that his current low back 
disability was the result of an inservice low back injury.  
However, the examiner noted this history but did not provide 
an independent opinion.  As such, that notation does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  

The medical record also does not present any evidence of 
degenerative joint disease of the lumbar spine being present 
within the first post-service year, and hence service 
connection may not be afforded for a low back disorder 
presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service ( in this case, more than 25 
years elapsed before the veteran filed his claim for service 
connection), and any other relevant facts in considering a 
claim for service connection.  Id.; cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances.)  In the present case, the 
evidence of record establishes that the veteran was injured 
during the course of his employment in 1976.  This 
intervening injury does not support the veteran's claim that 
his back disorder originated in service.  

Moreover, the evidence of record does not support the 
veteran's contention that there is a connection between his 
current back disorder and an injury to the back in service.  
In a report from Dr. Osama A. Al-Masri, dated in August 2003, 
it was noted that the examination was done to evaluate injury 
that occurred on September 1, 1976 when the veteran was 
employed at Atlas COPCO Inc. in Holyoke; the veteran 
indicated that he began experiencing pain in September 1976, 
when he slipped, hit the ground, and twisted his back while 
lifting an object at work.  

In summary, the Board notes that, while the veteran has 
current diagnoses of a back disorder, to include discogenic 
back disorder, herniated intervertebral disc disease of the 
lumbar spine, the evidence shows that there were no findings 
relevant to a back disorder until the veteran injured his 
back on the job in September 1976.  Further, the record 
contains no competent medical opinion that such is related to 
a disease or injury during service.  Rather, the vast 
majority of the credible evidence attributes the veteran's 
back disorder to his post-service September 1976 work-related 
back injury.  As such, the only evidence suggesting a nexus 
between active duty service and a back disorder is limited to 
the veteran's own statements.  The veteran, as a layperson, 
is not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu, supra.  Furthermore, 
his assertion of continuity since service is unreliable.  Far 
more reliable is the evidence of treatment that post-dated an 
on the job injury.  Thus, the record contains no competent 
evidence that the veteran has a current disability of the 
back that is related to a disease or injury incurred during 
his service.  Absent competent evidence of a causal nexus 
between a current disability of the back and service, the 
veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.  


B.  S/C for residuals of a head trauma, to include headaches 
and tinnitus.

The veteran contends that he has chronic headaches which 
began during service.  He is competent to state that he had 
headaches during service and since that time.  However, he is 
not competent to diagnose that he has chronic headaches of 
service origin.  See Espiritu.  

The record contains clear evidence that the veteran has a 
current disability.  The records reflect ongoing evaluation 
and treatment for a diagnosis of chronic headaches.  On a VA 
examination in October 1996, the veteran was diagnosed with 
chronic headaches.  However, a review of the service medical 
records does not reflect any complaints of any disabilities 
related to a head trauma, nor do the records reflect any 
diagnosis of headaches or tinnitus.  Significantly, at the 
time of his separation examination in October 1970, the 
veteran denied any history of head injury, and clinical 
evaluation of his head and scalp were reported as normal.  
While the veteran is competent to report suffering a head 
injury as a result of an altercation during service, given 
his denial of any such injury at the time of separation, and 
the relatively contemporaneous negative evidence represented 
by the service separation examination, the Board finds that 
his remote assertions of an inservice head injury are not 
reliable.  

Moreover, there is no basis in the record for attributing any 
current headache disability to the veteran's period of 
service.  There is no medical opinion supporting the theory 
that there is a nexus between chronic headaches, and any 
claimed tinnitus, and an injury in service.  Rather, the 
medical evidence of record indicates that the veteran's 
chronic headaches have been attributed to a myelogram in 
1988.  In a medical statement from the office of Dr. Lynch, 
dated in July 1993, it was noted that the veteran was seen 
for complaints of headaches, head and upper neck pain, and 
ringing in his ears; at that time, the veteran noted that the 
pain started in April 1988.  A VA progress note, dated in May 
2003, reported that the veteran brought a note from a 
neurosurgeon, dated in February 1991, indicating that the 
veteran had had severe headaches following a myelogram in 
1986.  

Significantly, during a VA examination in October 1996, the 
veteran reported chronic headaches for many years.  The 
examiner diagnosed chronic headaches; no etiology was noted.  
While the veteran reported a history of head trauma in 
service, the examiner noted that there was no documentation 
of headaches or head injury during service.  The record is 
negative for any clinical findings of tinnitus.  Moreover, 
the record contains no competent medical opinion that the 
chronic headaches are related to a disease or injury during 
service.  The evidence of a nexus between any current 
headaches and the veteran's active military service is 
limited to statements provide by the veteran.  In the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to the etiology of a current headache disability to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regardless, his assertion of continuity is not 
credible.

Accordingly, the Board concludes that service connection for 
residuals of head trauma, to include headaches and tinnitus, 
is not in order.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to this claim.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for residuals of head trauma, including 
headaches and tinnitus, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


